PCIJ_A_02_MavrommatisPalestine_GRC_GBR_1924-08-30_JUD_01_PO_04_FR.txt. 85

OPINION DISSIDENTE DE M. ODA.

Puisque la juridiction obligatoire de la Cour n’est pas la règle
et que l’article 26 du Mandat pour la Palestine en constitue une
clause exceptionnelle, aucune interprétation extensive de la portée
de cet article n’est admissible.

D'après l’article 26, pour qu’un différend puisse être soumis à
la Cour, il faut : 1° qu’il soit un différend entre un Membre de la
Société des Nations et le Mandataire; 2° qu’il ne soit pas susceptible
d'être réglé par des négociations ; 3° qu'il soit relatif à l’interpréta-
tion ou à l’application des dispositions du Mandat.

Parmi ces trois conditions, les deux premières sont les conditions
de forme et la dernière celle de fond.

Au vu des exposés de fait des Parties, il est bien difficile de con-
clure que les conditions de forme ont été remplies. Le différend ne
s’est engagé qu'entre le Colonial Office et un individu, et après
que le Gouvernement grec vint intervenir pour protéger cet individu
il n’y eut qu'un seul échange de vues entre le Foreign Office et la
Légation de Grèce à Londres. Même en admettant que les condi-
tions de forme fussent remplies, il manque absolument la condition
de fond. Le différend qui a trait à la validité de certaines conces-
sions et à la revendication de certains droits que le concessionnaire
prétend lésés, ne se rapporte nullement à l'interprétation ou à
l’application des dispositions du Mandat.

D'après l'historique de l’article 11 du Mandat, le texte actuel
de la réserve a remplacé, en raison d’une nécessité inéluctable, le
texte qui se trouvait dans le projet primitif et qui était ainsi conçu :
«sous réserve des dispositions de l’article 311 du Traité de paix
avec la Turquie» ; il s’ensuit qu’il est parfaitement raisonnable de
donner au texte actuel la même portée —ni plus ni moins —qu’avait
le projet. Partant de ce principe, il est indubitable que les obliga-
tions internationales acceptées par la Grande-Bretagne, et que cite
le texte actuel, sont celles résultant des dispositions spéciales d'une
convention, — telle que par exemple, en l'espèce, le Protocole de
Lausanne, — et qu’elles restent complètement étrangères aux rap-
ports juridiques que crée le Mandat.
86 ARRÊT N° 2, — OPINION DISSIDENTE DE M. ODA

Pour les conclusions à tirer du Protocole, la qualité du Manda-
taire ne doit nullement étre prise en considération, puisque les
relations résultant du Mandat, et qui existent seulement entre la
Grande-Bretagne et les Membres de la Société des Nations, ne
jouent pas sans autre entre les Puissances signataires du Protocole.
Le mot «Mandataire» qui se trouve dans la réserve de l’article 11:
n'est qu'un terme de désignation commode, parce que conforme au
texte des autres articles du Mandat. Il est nécessaire de distinguer
les rapports juridiques dérivant du Mandat, qui n’existent qu’entre
les Membres de la Société des Nations, des obligations provenant de
la succession d’Etats, qui existent à l’égard de toutes les nations du
monde, y compris les Membres de la Société des Nations, en dehors
des obligations du Mandat. Il faut considérer en même temps que
l'État mandataire se voit chargé de certaines obligations spéciales
et lourdes en sus de celles découlant de sa qualité d'État successeur,
et que, par conséquent, ces obligations du Mandataire ne s'étendent
d'aucune manière au delà des limites fixées par le Mandat.

Ainsi considéré, le Protocole de Lausanne ne constitue ni une
loi spéciale, ni un règlement complémentaire par rapport au Man-
dat ; ses dispositions sont tout à fait à part et ne font en aucune
façon partie de celles du Mandat. Dès lors, le différend soulevé à
propos des concessions accordées sous la domination ottomane
n’a trait ni à l'interprétation, ni à l’application des dispositions du
Mandat et ne rentre pas par sa nature dans la compétence de la
Cour.

Étant donné que le Mandat institue des rapports juridiques
spéciaux, il est naturel que la Société des Nations, quiest leMandant,
ait des droits de surveillance envers le Mandataire. Suivant le
Mandat, outre le droit de surveillance directe du Conseil de la
Société des Nations (articles 24 et 25), un droit de surveillance
indirecte est donné à la Cour, à la condition qu'il puisse être exercé
seulement à la demande d’un Membre de la Société des Nations
(article 26). Il faut donc considérer que la requête de celui-ci doit
être présentée exclusivement en vue de sauvegarder un intérêt
général et que la simple subrogation de l’État à un individu pour
faire valoir un intérêt privé, est inadmissible. Cela est clair, si l’on
se réfère à l’article 13 du Mandat de l'Est Africain, dans lequel la
substitution d’un Membre de la Société des Nations à un de ses
ressortissants, pour faire valoir des intérêts privés, est spécialement
87 ARRÊT N° 2. —. OPINION DISSIDENTE DE M. ODA

autorisée. On ne peut pas savoir pourquoi l'insertion de la stipula-
tion spéciale fut faite seulement dans le Mandat de l’Est Africain ;
mais comme il semble que dans tous les projets du Mandat «Brily.
avait la même stipulation, qui fut supprimée dans les textes défini-
tifs, sauf dans le cas du Mandat de l'Est Africain, il est clair tout
au moins que l’on a voulu faire une différence entre les Mandats « B»
et les Mandats « A », dont fait partie le Mandat pour la Palestine. Il
en résulte logiquement qu’une réclamation motivée par des intérêts
privés est exclue par l’article 26 du présent Mandat et que, à ce
même point de vue, la Cour n’est pas compétente en l'affaire des
concessions Mavrommatis.

(Signé) Y. Opa.
